I concur in the affirmance of the order appealed from, for the reason, in addition to that given in the opinion of Mr. Justice Garoutte, that the court erred in admitting evidence of acts of sexual intercourse committed subsequent to the particular act selected by the prosecution in support of the information. The defendant could be convicted only upon proof of the act selected, and any evidence of subsequent acts would create no more than a presumption of his guilt, arising from the establishment of a disposition in that direction. A person charged with a crime is not to be convicted upon evidence that he has at another time committed a similar crime. The evidence thus admitted was manifestly prejudicial to the defendant, and should have been excluded. *Page 14